Bryan, J.,
delivered the opinion of the Court.
On the eighth day of September, 1860, John T. Crow and Mary E. Crow, his wife, executed a deed, whereby1 *494they conveyed to Sarah Owens, all the property of every kind, which belonged to the said Mary E. Grow, in trust for the sole use and benefit of Ida Crow, the infant daughter of the grantors. The infant was, at that time, a little more than three years of age. Shortly after the execution of this deed Mrs. Crow died.
It does not appear that any of the property conveyed was real estate ; it consisted of a leasehold interest in a house and lot in the City of Baltimore, and some household furniture, and three slaves, two 'women and a boy. Although Sarah Owens was named as trustee in the deed, no duties were imposed upon her, and no functions were to he performed by her. She held the dry legal estate, and the only effect of naming her in the deed was to enable her to hold it. The beneficiary, Ida Grow, was the real owner of the property, and the absolute legal estate would have been vested in her by operation of law, whenever, for any purpose, it was necessary that she should have it. The trustee could not hold the legal title as against her, or as against her guardian. As the trustee had no duties to perform, there was no purpose for which the trust could be continued in existence. The object of appointing the trustee was to enable her to receive the legal title to the property from the grantors, and as soon as this object was accomplished, there was no longer any reason for continuing the trust. “ When a trust has been created in personalty, and all the purposes of the trust have ceased, or are at an end, the absolute estate is in the person entitled to the last use.” Denton vs. Denton, 17 Md., 407. Miss Owens having no duties to perform in reference to the property, took no control over it, but it was managed and controlled by John T. Crow, the father, from the time of the execution of the deed until his death. He occupied the house a portion of the time, and for several years he rented it out, and received the rents; he held possession of the slaves until the emancipation in 1864, making use *495of their services as household servants; and he used the furniture in the house until he discontinued housekeeping, when he sold it. In all his transactions with reference to this property, Mr. Crow was acting for the benefit of his daughter Ida; in his dealings he sometimes described himself as “ guardian,” and sometimes as “ guardian for the use of Ida Ci’ów;” and he stated that the house was rented for her benefit. She was his only daughter, and his only child by her mother. She and Miss Owens lived in the same house with him until 1869, when Miss Ida was sent to boarding school by him. In all his intercourse with his daughter he shewed himself to be a fond and affectionate father, very solicitous for her welfare and happiness. It would be the grossest injustice to his memory to suppose that he was capable of making any adverse claim to her property, or that he was acting otherwise than in the capacity of her guardian, as he styled himself in his dealings with her property. On the contrary, as early as January, 1874, he made his last will and testament, by which he left her all his property, to the entire exclusion of a son by a former marriage ; and we learn from the probate proceedings that he delivered the will to her in his life-time, and permitted it to remain until his death. He married a third wife on the 2nd of February, 1881, and died on the 23rd of March in the same year, leaving his will unrevoked.
This bill is filed for an account of the rents, hires and profits of the property embraced in the deed, and of the money collected by Grow in his life-time for the benefit of his daughter. Miss Grow attained the age of 21 years on the seventh day of May, 1878, and the bill was filed on the 13th of April, 1882, within the time of limitation fixed by the statute for proceedings against the estates of deceased persons. Miss Crow being in reality the owner of the property, both at law and equity, and Miss Owens being without title, estate or interest in the property, it is *496very clear that no plea of limitations could har the right to an account in this case, and consequently no imputation of laches could lie against this proceeding. And we do not mean to imply that even, if Miss Owens could he considered as the real complainant, that this is a case for the operation of the doctrine of laches. Here is the case of a father professing, and truly professing, to he acting for the benefit and interest of his only daughter ; taking care of her property, renting it out, and collecting the rents for her, as her-guardian; stating that he is acting in her behalf and shewing the sincerity of his affection for her, by making a, will, giving all his property to her, and placing that will in her hands for safe-keeping. It is simply impossible fora Court of equity to hold that such a man can he regarded as a trespasser, acting adversely to the interests of his. only daughter, and committing daily and hourly a breach of trust. We are obliged to recognize him, as he really was, and professed to be, — an honest and faithful trustee, voluntarily assuming that character for the benefit of the dearest object of his affection, and collecting and holding her money for her benefit. As a trustee making no claim to the property in his own behalf, hut always acknowledging the title of the beneficiary, the har of the statute of' limitations could not commence to operate in his life-time ; no cause of action could originate against him until he made-an adverse claim, and as a matter of course, there could he no imputation of laches for not commencing- proceedings. To avoid all misapprehension, it is best for us to say that we do not think that Miss Owens was a necessary party in this case. The learned Judge of the Circuit Court held that the bill was barred by laches and lapse of time; it will be seen that we dissent from his conclusion. We think that Miss Crow is entitled to an account, as against-her father’s estate, of the rental value of her house, during the time he occupied it, and of the rents and profits, which he received, when it was rented out; with a due-*497allowance, of course for taxes, repairs, and other necessary expenses; and of the value of the services of the slaves, during the time he kept possession of them, with proper deductions for their support and maintenance, without interest, however, on the sums found due from these sources. We do not think that the estate should he chargeable for the use of the furniture by Mr. Crow in the house where be and his daughter dwelt; but he must account for the price for which it was sold, but without interest. As we feel entirely satisfied that Mr. Crow was acting in the utmost good faith, and from an affectionate desire to promote the best interests of his daughter; if the proof should hereafter show that his own means were not adequate to the expense of the education which he bestowed upon her, or the style in which he maintained her, a reasonable allowance must be made to his estate, out of the amount found due to Miss Crow. We are of opinion that Miss Crow and Miss Owens were not competent witnesses in this case ; they are clearly within the exceptions mentioned in the Act of 1868, ch. 116, and its supplements.
As Mr. Crow left a surviving widow, the will was not operative against her distributive share of her husband's estate. She died in Decembei’, 1881, and Edmund W. Hubbard became her executor. The bill in this case is filed by Sarah Owens, and Ida Crow in her own right, against Ida Crow, executrix of John T. Crow, and Edmund W. Huhhard, executor of Susan W. Crow. We feel obliged to express our disapproval of a practice which has to some extent prevailed, namely, that of putting the same individual on opposite sides of the record. In this case we see the name of Ida Crow as complainant in her own right, and the same person appears as defendant in her capacity of executrix. It is true the responsibilities of the two capacities are different, but they are sustained by the same individual. It is a solecism in jurisprudence for a party to sue himself. The same will would control both *498the prosecution and the defense, and there would be no real contestation. There is no propriety in suplí a practice, and no necessity for it. If a person occupying the position of a trustee, or executor, has a demand against the trust property which he wishes to prosecute in a Court of equity, he can file a bill against the beneficiaries, who have the real interest in the property, and obtain such redress as he is entitled to receive, and the adverse interest will be adequately represented. But if he should be permitted to file a bill against himself as executor or trustee, it is obvious that he would have control of both sides of the litigation. We cannot tolerate such a practice; although in the present case it was as free from objection as it could be in any other instance.
(Decided 3rd July, 1884.)
We are not unmindful that by the statute law, a plaintiff may lay an attachment in his own hands as garnishee, and proceed to condemnation as against a third person. This practice, however, is provided by the legislative will, which has power to authorize any form of proceeding; and in the case mentioned, all inconvenience is obviated by the circumstance that the person claiming the funds attached has a right to intervene and contest the plaintiff’s right of condemnation.
In this case Ida Crow, as executrix of John T. Crow, ought to occupy the position of complainant, and the only defendant should be the executor of Susan W. Crow, deceased. He is the party interested in contesting the claims put forward in the bill of complaint, and he ought to be permitted to do so without being trammelled by being associated with the other defendant who is interested in maintaining them. We shall. reverse the decree and remand the cause.

Decree reversed with costs, and cause remanded.

Robinson, J., dissented.